| SC Exbibit A

   

   

 

  

oo, Case 2:17-cv-04250-BCW Document §5-1: Filed 10/02/48 Rage 1 of 5

        
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Jeremy Rowles

 

 

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

CENTRAL DIVISION

JEREMY A. ROWLES, )

)Case No. 2:17-CV-04250-BCW

Plaintiff, )

vs. )

THE CURATORS OF THE )

UNIVERSITY OF MISSOURI, }

et al., )

Defendants. )

VIDEOTAPED DEPOSITION OF JEREMY A. ROWLES

TAKEN ON BEHALF OF DEFENDANTS

August 30, 2018

 

TIGER COURT REPORTING, LLC
WWW. TIGERCR .COM 573.999.2662

Case 2:17-cv-04250-BCW Document 55-1 Filed 10/02/18 Page 2 of 5

 
 w NY

oOo oO NAN NH Ww

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Jeremy Rowles

 

 

damages only?

MR. HIRTH: Hang on one second. Yeah, I
think we -- for lost wages we don't have a calculation
for that. I think we're intending to supplement our
responses, but we haven't done that yet obviously.

MS. LITTLE: So can we agree that we'll
set a deposition then to discuss what damages he's
claiming?

MR. HIRTH: You mean in addition -- so
I'm confused about the -- if we supplement our
response with what the damage calculation is --

MS. LITTLE: Right.

MR. HIRTH: -- you're -- you want to ask
him questions about --

MS. LITTLE: We may need to.

MR. HIRTH: Okay. If we wind up
claiming -- if -- if we supplement to claim damages,
and that's something I can decide in the next week or
so, then we could continue the deposition as to that
issue.

MS. LITTLE: Okay. Well, let me run
through these categories then.

BY MS. LITTLE:
Q. You say you don't know if you're claiming

future earnings. Correct?

 

 

TIGER COURT REPORTING, LLC
WWW. TIGERCR .COM 573.999.2662

Case 2:17-cv-04250-BCW Document 55-1 Filed 10/02/18 Page 3 of 5

271
oD 0 wow OKT HK OlUDPLlUlUWwLGUDNULUr

Ht

12
13
14
15
16
17
18
19
20
21
22
23
24

25

Jeremy Rowles

 

 

Q.
humiliation?

A.

life?

Q.
any award to

A.
Q.

> Op © PO >

» OP OD

Correct.

Are you
I don't
Are you
I don't
Are you
I don't

Are you

I don't

Are you

I don't
Are you
I don't
Are you

I don't

claiming loss of education?
know yet.

claiming damage to reputation?
know yet.

claiming emotional distress?
know yet.

claiming embarrassment and

know yet.

claiming loss of enjoyment of

-- I don't know yet.
claiming punitive damages?
know yet.

claiming attorney's fees?

know yet.

Have you agreed to pay a percentage of

your attorneys?

I -- yes.

Okay.

Are you asking for readmission to

the University of Missouri?

A.

I'm asking for the -- the suspension to

be overturned.

Q.

And are

you asking for readmission to the

 

 

TIGER COURT REPORTING, LLC 272

WWW. TIGERCR.COM

573.999.2662

Case 2:17-cv-04250-BCW Document 55-1 Filed 10/02/18 Page 4of5
 

Ww Bh

10
11
12
13
14
15
16
1?

18

ND
wm

 

Page 294

STATE OF (ViSSO¢. — __)
couty oF Cole 3
I, JEREMY : ur oartify:

That ° ‘Ac forcgoing depos tion;

That i? 2 tuch changes in form .nd/or
substance vo. position as might be necessary
to render ° : and correct;

That : - ‘ach changes thereon, I hereby
subscribe : ~ .¢ denosition.

I dec” yor 8 opertury vist the
foregoing -

seen nannies
LYNETTE A. JACKSON
Notary Public, Notary Seal
State of Missouri
Cole County
.Commission 4 14628811
My Commission Expires 07-22-2022 |

 

   
     
   
   
   
   
 

 

 

 

 

Executed thi. }¢/ Clay, of See ten pes 2018,

77.
at SIS 4

 

 

Cy vt cl in ce ~

My commiss’ Swely- aoa —Do202

 

Signature ==: Phy

TLT/JR —
Rowles vs. 8 +p Univeret&es 9" Missouri,
ec al.

ny

Gnemn
laa

 

 

 

Case 2:17-cv-04250-BCW Document 55-1 Filed 10/02/18 Page 5of5
